Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Claim Objections
Claim 1 is objected to.  The limitation that variable A represents a phenyl group would be clearer if amended to: “ring A represents a fused phenyl group”.
Claim 3 is objected to.  The limitation of ring A in the manner of claim 1 should be amended to “wherein the fused ring A” for better clarity.
	Claim 6 is objected to.  The limitation “wherein the organic compound is an emitting host material” makes it seem that that the organic compound is itself an emitting material.  However, it is clear that Applicants mean for this material to be present as a host material in an emitting layer.  For improved clarity, the Examiner suggests that Applicants amend this limitation to read --wherein the organic compound is a host material--. 
Claim 11 is objected to.  The limitation that variables Ar2 and Ar3 represent a phenyl group would be clearer if amended to: “Ar2 represents a fused phenyl group” and “Ar3 represents a fused phenyl group”.
Claim 12 is objected to.  The limitation that variable Ar4 represents a phenyl group would be clearer if amended to: “Ar4 represents a fused phenyl group”.
Claim 13 is objected to.  The limitation that variable Ar4 represents a phenyl group would be clearer if amended to: “Ar4 represents a fused phenyl group”.
Claim 14 is objected to. The limitation that ring A represents a phenyl group would be clearer if amended to: “ring A represents a fused phenyl group”.
Claim 18 is objected to.  The limitation that variable Ar2 represents a phenyl group would be clearer if amended to: “Ar2 represents a fused phenyl group”.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 3, 5-9 and 17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Liu et al. (CN-107827808).  A machine translation is also included with this Office action.
Claim 1: Liu et al. teaches organic electroluminescent materials and devices.  The inventive compounds taught therein include those which satisfy one of the general formulae I-III.  At least compounds 30, 35, 36, and 42 anticipate all of the limitations of formula (1) of independent claim 1.  For example, in compound 30, variable X is equal to an NR3 group with R3 being a phenyl group, ring A is a triphenylene group, all R1 variables except one are equal to hydrogen atoms with the remaining R1 group being equal to phenyl, variable m is equal to zero, linker L is equal to a single bond, variables Y1 through Y5 being equal to CR6 groups with R6 being equal to hydrogen, and no B group is present.
Claim 3: In compounds 30, 35, 36 and 42 above, ring A is equal to a triphenylene group, thereby anticipating claim 3.
Claims 5, 6 and 17: Liu et al. exemplifies an organic electroluminescent device in which compound 36, which anticipates all of the structural limitations of claim 1, is employed as a host material in a light-emitting layer.  The organic electroluminescent device comprises the customary layers including, an anode, a hole transport region, an emissive layer, an electron transport region, and a cathode.  Because the exemplified device is prepared from a compound satisfying all of the structural limitations of claims 1 and 5, it necessarily follows that such a device would have a half-life as required by claim 5 and would be capable of increasing the half-life of the device to be greater than about 730 hours as required by claim 17.  A chemical composition and its properties are inseparable. 
Claims 7 and 8: Liu et al. explicitly teaches that the inventive compounds taught therein may be employed in any one of a hole transport layer, an electron blocking layer, a light-emitting layer, a hole blocking layer, an electron transport layer, and an electron injection layer (paragraph 0065).  As such, the employment of a compound which satisfies all of the structural limitations of formula 1 of claim 1 in an electron transfer layer or a hole blocking layer is at once envisaged, thereby anticipating claims 7 and 8.
Claim 9: The entire disclosure of Liu et al. is concerned with preparing light emitting devices.  Therefore, the preparation of lighting panels comprising the light emitting devices taught therein is at once envisaged as this is a customary application in the field.

s 1, 2, 4-6, 9, 10, 17, 19 and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Cho et al. (US 2016/0133853).
Claims 1 and 2: Cho et al. teaches organic light-emitting devices.  The emission layer of said devices are comprised of a first host which satisfies formula 1 and a second host which satisfies formula 2 (abstract).  The first host is further taught as being a compound which satisfies formula 8 (paragraphs 0100-0101).  Cho et al. further teaches many specific examples of compounds which may be employed as the first host material and compounds which may be employed as the second host material.  Specific compounds which are employed as the first host material are compounds 101A-163A and 101B to 165B (paragraphs 0227-0228).  Many of the explicitly taught compounds in paragraph 0228 satisfy all of the limitations of formula 1 of claim 1.  For example, compound 102A anticipates formula 1 with variable X being equal to an –NPh group, ring A being a phenyl group, all R1 groups are hydrogen, variable m is equal to zero, linker L has the same structure as the fourth linker structure shown in claim 2, and all Y1 to Y5 groups are equal to CH groups, with there being no B group.
Claim 4: Compound 105B as taught by Cho et al. has the same structure as compound 71 of claim 4.
Claims 5, 6 and 17: As stated above, the compounds taught by Cho et al. which satisfy formula 1 of claim 1 are employed as host materials in an emission layer of organic electroluminescent devices, thereby anticipating claims 5 and 6.  Because the exemplified device is prepared from a compound satisfying all of the structural limitations of claims 1 and 5, it necessarily follows that such a device would have a half-life as required by claim 5 and would be capable of increasing the half-life of the device to be greater than about 730 hours as required by claim 17.  A chemical composition and its properties are inseparable.
Claims 9 and 10: Cho et al. teaches that the organic light-emitting device may be included in a flat panel display device including a thin film transistor (paragraph 0300).  As such, preparing a lighting panel, including a backlight panel, from the compounds taught by Cho et al. is at once envisaged, thereby satisfying claims 9 and 10.
Claims 19 and 20: Compound 105B of Cho et al. also anticipates all of the limitations of formula (11) of claims 19 and 20 with Y3 being a CH group, Y5 being N, variable m being equal to zero, and variable r being equal to zero.

s 1, 2, 4-11 and 15-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lee et al. (WO 2018/070641).  For convenience, the English language equivalent 2019/0229275 will be relied upon for citation purposes.
Claims 1 and 4: Compound B-1 of Lee et al. anticipates formula (1) of claim 1 with variable X being equal to O, ring A being a fused phenyl group, all R1 variables are equal to hydrogen, variable m is equal to zero, linker L is a single bond, variables Y1, Y3 and Y5 being equal to N, and variables Y2 and Y4 being equal to CR with R being equal to phenyl, and there being no variable B.  Compound B-1 of Lee et al. also anticipates compound 1 of claim 4.
Claim 2: Compound B-45 of Lee et al. anticipates all of the limitations of claims 1 and 2 with linker L satisfying the third to last linker of claim 2.
Claims 5, 6 and 17: Compound B-1 of Lee et al. is taught to be employed as a host material in a light-emitting layer of an electroluminescent device, thereby anticipating claims 5 and 6.  Since such a device anticipates all of the structural and device limitations of claims 1 and 5, respectively, it necessarily follows that such a device would have a half-life as required by claim 5 and would be capable of increasing the half-life of the device to be greater than about 730 hours as required by claim 17.  A chemical composition and its properties are inseparable.
Claims 7 and 8: The presence of the electron withdrawing component A attached to the triphenylene moiety ensures that such compounds are electron transfer materials and hole blocking materials, thereby anticipating the limitations of claims 7 and 8.
Claims 9 and 10: It is understood from the disclosure of Lee et al. that the compounds taught therein are to be employed as host materials for organic light emitting devices which are used to prepare flat panel displays (paragraphs 0005 and 0007), which satisfies the limitations of claims 9 and 10.
Claim 11: The employment of compound B-1 of Lee et al. in an organic electroluminescent device satisfying claim 5 is at once envisaged by one of ordinary skill in the art.  Such a device would be comprised of a compound which anticipates all of the limitations of formula (5) of claim 11. 
Claim 15: Compound B-1 of Lee et al. also anticipates formula (8) of claim 15 with all Y variables being equal to N and variable r being equal to zero.
Claim 16: The employment of any one of the explicitly taught compounds as a host material in an emission layer of an organic electroluminescent device, including compound B-3 1 groups being equal to hydrogen.
Claim 18: The employment of any one of the explicitly taught compounds as a host material in an emission layer of an organic electroluminescent device, including compound B-45 of Lee et al., is at once envisaged.  Compound B-45 of Lee et al. anticipates the limitations of formula (10) of claim 18 with Ar2 being a fused phenyl ring, Ar1 being a phenyl group, Ar being a fused phenyl ring, and variable X1 being equal to O.
Claims 19 and 20: Compound B-1 of Lee et al. anticipates formula (11) of claim 19 and claim 20 with variable r being equal to zero, Y3 and Y5 being nitrogen atoms, variable m being equal to zero, ring A being a fused phenyl ring, variable X being equal to O, and all R1 variables being equal to H.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
s 11, 15 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Cho et al. (US 2016/0133853) as applied to claim 1.
Claim 11: While the exemplified compounds taught by Cho et al. do not satisfy any of formulae (3) through (5) of claim 11, Cho et al. explicitly teaches in general formula 8 (paragraph 0009) that variable X81 may be equal to those taught in paragraph 0014, which includes X81 being equal to O or S as required by claim 11.  As such, any one of the explicitly taught compounds where variable X81 is shown to be an –NR group, could be envisioned to be replaced by an analogous compound where variable X81 is equal to O or S.  For example, one of ordinary skill in the art would have found it obvious to prepare a compound such as compound 102A of Cho et al. with the exception that the –NPh group is replaced with either O or S based on the teachings shown in general formula 8, thereby satisfying claim 11.
Claim 15: Compound 102A as taught by Cho et al. but with the –NPh group replaced by either O or S would also satisfy all of the limitations of formula (8) of claim 15 with all Y variables equal to CH and variable r being equal to zero.
Claim 16: Compound 105B or Cho et al. differs from a compound satisfying formula (9) of claim 16 in the position of the two nitrogen atoms in the pyrimidine ring.  However, Cho et al. explicitly teaches that such a ring system could also have the nitrogen atoms in the positions as required by formula (9) as claimed.  Specifically, in place of the 3,5-diphenylpyrimidine ring system in compound 105B could be the ring system of formula 6-115 as taught by Cho et al. which is the same 2,4-diphenylpyrimidine ring system required in formula (9).  

Claims 12-14 are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. (WO 2018/070641) as applied to claims 1, 5 and 11.
Lee et al. teaches compounds which adhere to chemical formula 1 (paragraph 0052).  In chemical formula 1, at least one of variable A1 and A2 is a moiety satisfying chemical formula A (paragraph 0058).  Lee et al. further teaches that chemical formula A may more specifically satisfy any one chemical formulae A1 through A4.  The selection of chemical formula A3 or A4 as variable A where Z1 and Z3 are equal to nitrogen atoms and Ra is an aryl group is obvious to one of ordinary skill in the art based on the teachings of Lee et al.  Regarding chemical formula A, Lee et al. explicitly teaches that it may be a substituted or unsubstituted benzoquinazolinyl group, which is a group satisfying chemical formula A3 or A4 with both variables Z1 and Z3 

Relevant Art Cited
	Additional prior art documents which are relevant to Applicants invention can be found on the attached PTO-892 form.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT S LOEWE whose telephone number is (571)270-3298.  The examiner can normally be reached on M-F 8AM-5PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Randy Gulakowski can be reached on (571) 272-1302.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Robert S Loewe/Primary Examiner, Art Unit 1766